Case 1:18-cv-00444-RGA Document 27-2 Filed 12/10/18 Page 1 of 4 PageID #: 330




                            EXHIBIT 2
Case 1:18-cv-00444-RGA Document 27-2 Filed 12/10/18 Page 2 of 4 PageID #: 331




                                          rtv    .j

                                     _j   -1   J '/   ~)   t i:; n1 111 i l n i t \(
Case 1:18-cv-00444-RGA Document 27-2 Filed 12/10/18 Page 3 of 4 PageID #: 332



              We would like to thank those who helped put together and review
                             this year's AIPLA Economic Survey:

                     Danika Pentcheva: PayPal - Chair of LPM Committee

          Frank Gerratana: Fish & Richardson, PC- Vice Chair of LPM Committee and

                            Chair of Economic Survey Subcommittee

                          Economic Survey Subcommittee Members:
 Ashraf Abdul-Mohsen: ARI                            Ariana Fleishman: PiVerse Inc.
 Rey Barcelo: Barcelo, Harrison & Walker             Megan l<irkegaard: ARI
 Kristin Cleveland: Klarquist Sparkman, LLP          Steven Petkovsek: Fish & Richardson, PC

 Meghan Donohoe: AIPLA




                     ©2017 AMERICAN    INTELLECTUAL PROPERTY LAW ASSOCIATION


 ALL RIGHTS RESERVED. No PART OF THIS BOO!( MAY BE REPRODUCED OR TRANSMITTED IN ANY FORM OR BY ANY
MEANS, ELECTRONIC OR MECHANICAL, INCLUDING PHOTOCOPYING, RECORDING, OR BY AN INFORMATION STORAGE
             AND RETRIEVAL SYSTEM, WITHOUT PERMISSION IN WRITING FROM THE PUBLISHER.


       COPIES OF THIS REPORT ARE AVAILABLE FROM AIPLA AT A COST OF $45 PER COPY FOR MEMBERS
                               AND $495 PER COPY FOR NON-MEMBERS.



                     AMERICAN INTELLECTUAL PROPERTY LAW ASSOCIATION
                                1400 CRYSTAL DRIVE, SUITE 600
                                   ARLINGTON VA 22202
                                           (703) 415-0780
                                           WWW.AIPLA.ORG
                                       Case 1:18-cv-00444-RGA Document 27-2 Filed 12/10/18 Page 4 of 4 PageID #: 333


                                             Total Costs:          litigation~Patent              Infringement,                  Varieties by location

Litigation-Patent Infringement, All Varieties $1-$10M Inclusive of pre-trial, trial, post-trial, and appeal (when applicable) (OOOs) by Location (Q36Ag)

                                                                                                                          Location

                                                                                                     Metro        Other                       Minne.-
                                         Boston        NYC       Phil a       Wash, DC   Other       South-       South-         Chicago      St. Paul   Other                L.A.        S.F.       Other
                          Total          CMSA         CMSA       CMSA          CMSA       East        east         east           CMSA         PMSA      Central    Texas    CMSA        CMSA        West

 Number of Respondents       103                  8       10              2         13           3            s                           7          6         16       lS           3           3       11

 Mean (Average)            $1,4S6         $1,663      $1,S6S         ISD        $1,S88   $1,7SO         $808          ISD            $1,S14     $1,308    $1,281    $1,612     $917      $2,817      $1,184

 10th Percentile 10%        $300             ISD        $30S         ISD          $220       ISD         ISD          !SD               !SD        !SD      $332      $362       !SD         ISO       $120

 First Quartile 2S%         $SOO            $300        $388         ISD          $42S       ISD        $S7S          !SD            $1,000       $988      $S38      $7SO       ISO         ISD       $22S

 Median (Midpoint)         $1,000         $1,SOO      $1,12S         ISD        $1,400     $7SO         $890          !SD            $1,300     $1,0SO      $900    $1,000     $7SO      $1,7SO      $1,000

 Third Quartile 7S%        $2,000         $2,37S      $3,000         ISD        $2,SOO       ISD      $1,000          ISD            $2,000     $1,7SO    $1,688    $2,600       ISD         ISD     $1,SOO

 90th Percentile 90%       $3,060            ISD      $3,76S         ISD        $4,240       ISD         ISD          ISD               !SD        ISO    $3,620    $3,040       ISD         ISD     $3,360



Litigation-Patent Infringement, All Varieties $1-$10M Cost of mediation (OOOs) by Location (Q36Ah)

                                                                                                                          Location

                                                                                                     Metro        Other                       Minne.-
                                         Boston        NYC       Phila        Wash, DC   Other       South-       South-         Chicago      St. Paul   Other                L.A.        S.F.       Other
                          Total          CMSA         CMSA       CMSA          CMSA       East        east         east           CMSA         PMSA      Central    Texas    CMSA        CMSA        West

 Number of Respondents            87              6          9                       8                        s                           s          6         lS       lS           3                       9
 Mean (Average)              $82            $108        $61          ISO           $63       ISO         $SS          ISO              $74         $86       $97       $86      $4S        $183         $74

 10th Percentile 10%         $20             !SD         ISD         !SD           ISD       ISD         ISO          ISO               ISD        ISO       $2S       $10       ISD         ISD        ISD

 First Quartile 2S%          $2S             $24        $38          !SD           $2S      !SD          $20          ISO              $30         $3S       $3S       $1S       ISD         ISD        $23

 Median (Midpoint)           $SO             $SO        $SS          ISO           $6S      ISO          $2S          !SD              $SO         $63       $SO       $30      $SO        $100         $SO

 Third Quartile 7S%         $100            $17S        $88          !SD         $100       !SD         $10S          ISD             $130       $123       $100      $100       ISD         !SD       $138

 90th Percentile 90%        $200             ISD         ISD         ISD           ISD      ISD          ISD          !SD               ISO        ISO      $320      $3SO       ISD         ISD        ISD



Litigation-Patent Infringement, All Varieties $10-$25M Initial case management (OOOs) by Location (Q36Ai)

                                                                                                                          Location

                                                                                                     Metro        Other                       Minne.-
                                         Boston        NYC       Phila        Wash, DC   Other       South-       South-         Chicago      St. Paul   Other                L.A.        S.F.       Other
                          Total          CMSA         CMSA       CMSA          CMSA       East        east         east           CMSA         PMSA      Central    Texas    CMSA        CMSA        West

 Number of Respondents            9S              7       10              3          9           0            s                           6          7         lS       lS           2           4       11

 Mean (Average)             $122            $116        $9S          $27         $116       !SD          $96          ISD             $132       $139       $123      $148       ISD       $17S        $138

 10th Percentile 10%         $20             ISD        $11          !SD           !SD      !SD          ISD          ISD               !SD        ISD       $19        $8       ISD         ISO        $12

 First Quartile 2S%          $40             $SO        $41          ISO           $6S      ISO          $2S          !SD              $8S         $7S       $3S       $3S       ISO        $S6         $30

 Median (Midpoint)          $100            $100        $SO          $30         $100       ISD          $80          ISO             $100       $100        $7S      $1SO       ISD        $7S        $100

 Third Quartile 7S%         $200            $200       $12S          ISD         $17S       ISD         $17S          ISO             $188       $2SO       $200      $2SO       ISD       $394        $200

 90th Percentile 90%        $2SO             ISO       $33S          ISD           ISD      ISD          ISO          !SD               !SD        ISO      $3SO      $310       ISD         ISD       $S30
